Citation Nr: 1823299	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-20 764 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to December 14, 2014, for peripheral neuropathy of the right lower extremity sciatic nerve, and to a rating in excess of 40 percent from December 14, 2014.

2. Entitlement to a rating in excess of 10 percent prior to December 14, 2014, for peripheral neuropathy of the left lower extremity sciatic nerve, and to a rating in excess of 40 percent from December 14, 2014.

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity femoral nerve.

4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity femoral nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961, and from December 1964 to June 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2013 and October 2014 rating decisions of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to ask the Veteran to identify and authorize the release of any private treatment records related to the issues on appeal.  The AOJ was also instructed to obtain a VA examination to determine the current nature and severity of his service-connected bilateral lower extremity nerve disorders.  The Board notes that in November 2016, the RO sent the Veteran a letter requesting that he complete and return VA Forms 21-4142 and 21-4142a in order to obtain any private treatment records.  The record shows that the Veteran did complete and return VA Form 21-4142 and identified receiving treatment from the "VA medical center" with no dates of treatment noted, and also identified a private medical provider.  The record further shows that the RO obtained the identified private treatment records.  VA treatment records were already contained in the file.  The Board additionally notes that a VA examination was obtained in January 2017 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, an October 2017 rating decision granted service connection for idiopathic epiretinal membrane (claimed as an eye condition).  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).  Additionally, the October 2017 rating decision granted an increased rating for peripheral neuropathy affecting the sciatic nerves of 40 percent for each leg, effective December 14, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to December 14, 2014, the Veteran's peripheral neuropathy of the right sciatic nerve was manifested by symptoms no worse than mild incomplete paralysis of the sciatic nerve.

2. Prior to December 14, 2014, the Veteran's peripheral neuropathy of the left sciatic nerve was manifested by symptoms no worse than mild incomplete paralysis of the sciatic nerve.

3. Since December 14, 2014, the Veteran's peripheral neuropathy of the right sciatic nerve was manifested by symptoms no worse than moderately severe incomplete paralysis of the sciatic nerve.

4. Since December 14, 2014, the Veteran's peripheral neuropathy of the left sciatic nerve was manifested by symptoms no worse than moderately severe incomplete paralysis of the sciatic nerve.

5.  The symptoms associated with the sciatic and femoral nerve disorders of the lower extremities can not be distinguished.



CONCLUSIONS OF LAW

1. Prior to December 14, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right sciatic nerve have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8520 (2017).

2. Prior to December 14, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left sciatic nerve have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8520 (2017).

3. As of December 14, 2014, the criteria for a rating in excess of 40 percent for peripheral neuropathy of the right sciatic nerve have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8520 (2017).

4. As of December 14, 2014, the criteria for a rating in excess of 40 percent for peripheral neuropathy of the left sciatic nerve have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8520 (2017).

5.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right femoral nerve have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8526 (2017).

6. The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left femoral nerve have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8526 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in August 2004, March 2009, April 2012 and March 2013.

As discussed more fully below, the Veteran asserts that he underwent a VA examination (not identified) which was inadequate; presumably either the September 2012 or October 2013 VA examination.  For reasons cited below, the Board finds those examinations adequate to adjudicate the issues on appeal.

Therefore, the record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).





Bilateral Lower Extremity Peripheral Neuropathy

Service connection for right and left lower extremity peripheral neuropathy was established in a July 2009 rating decision.  In January 2012, the Veteran requested ratings in excess of 10 percent based on worsening symptomatology.  

Initially, the Veteran's bilateral lower extremity (BLE) peripheral neuropathy was rated at 10 percent disabling pursuant to 38 C.F.R. § 4.124a, DC 8520, which governs the sciatic nerve.  Under DC 8520, disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  Id.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  Id. 

An October 2014 rating decision granted service connection for peripheral neuropathy affecting the anterior crural nerve (femoral), and assigned separate 10 percent evaluations effective December 11, 2012, pursuant to 38 C.F.R. § 4.124a, DC 8526.  For the femoral nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

A disability that has its own diagnostic code may not be rated under another diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  However, peripheral neuropathy does not have its own diagnostic code.  All potentially applicable diagnostic codes thus must be considered. The diagnostic code used indeed is fact dependent, and an explained change generally is permissible.  Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  DCs 8620 and 8720 are for neuritis and neuralgia of the sciatic nerve respectively.  The same basic rating scheme for paralysis thereof applies to these disabilities. 

Nevertheless, there are a few special rules as well. The maximum rating for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123 (2017).  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis when the involved nerve is the sciatic nerve.  Id.  Neuralgia, characterized by dull and intermittent pain, is rated as injury of the involved nerve just like neuritis.  38 C.F.R. § 4.124.  The maximum rating is equal to that for moderate incomplete paralysis.  Id. 

Other nerves of the lower extremities include the external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  Paralysis, neuritis, and neuralgia thereof is addressed by DCs 8521 through 8530, 8621 through 8630, and 8721 through 8730.  As set forth below, the evidence shows that the Veteran's right and left sciatic nerves are affected.  It also shows that his femoral nerves are affected, but there is some conflict in this regard.  A separate rating for each nerve is prohibited.  38 C.F.R. § 4.14 (avoidance of pyramiding).  Use of DC 8520 for the sciatic nerve, in sum, is most appropriate.  Its use also is favorable to the Veteran.  The maximum rating he can receive is 80 percent.  The maximum rating for the femoral nerve, per DC 8526, is only 40 percent.

Turning to the evidence of record following the January 2012 claim, a March 2012 VA podiatry record noted a neurological evaluation which revealed the following sensory diminishment: sharp/dull sensation; temperature distinction; digital orientation; monofilament test; and vibratory test.  A Babinski sign was normal.  

The Veteran underwent a VA examination in September 2012.  The Veteran reported that his feet were "really bad" and he had a constant burning sensation which was noted as moderate.  The examiner noted that the Veteran's bilateral peripheral neuropathy was not manifested by constant pain or numbness.  The bilateral peripheral neuropathy was found manifested by severe bilateral intermittent pain (usually dull), and moderate paresthesia and/or dysesthesias.  A neurological examination noted normal strength and reflexes in the bilateral lower extremities.  Light touch/monofilament testing was found normal for the bilateral knee/thigh, and decreased for the ankle/lower leg and foot/toes.  Vibration sense was also noted as decreased bilaterally.  No muscle atrophy was found.  Based on the examination results, the examiner determined that the Veteran's bilateral peripheral neuropathy was manifested by mild incomplete paralysis of the sciatic nerve.  His femoral nerve was found as normal.  

At an October 2013 VA examination the Veteran reported that his peripheral neuropathy was not manifested by constant pain, intermittent pain or paresthesia and/or dysesthesias.  The Veteran did report mild numbness bilaterally.  Other symptoms reported included tingling and burning in his feet.  The examiner noted normal muscle strength in the bilateral lower extremities.  Reflexes were 1+ for the bilateral knee and absent for the bilateral ankle.  Light touch/monofilament testing revealed decreased sensation in the bilateral knee/thigh, ankle/lower leg and foot/toes.  Vibration and cold sensation sense was noted bilaterally.  No muscle atrophy was found.  Based on the examination results, the examiner concluded that the Veteran's bilateral peripheral neuropathy was manifested by mild incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the femoral nerve.  

A December 14, 2014 private EMG study noted that a response was not obtained from the left sural nerve.  The physician noted a slowed conduction velocity of the posterior tibial and peroneal nerves with low amplitude motor action potential.  The EMG showed evidence of S1 denervation in the bilateral lower extremity, and, to a lesser extent, L5 denervation.  Another December 2014 private medical record shows bilateral peripheral neuropathy manifested by numbness involving the feet and ankle.  The Veteran was also assessed with decreased pinprick sensation in the stocking and glove distribution and significant decrease to vibratory in the lower extremities.  The Veteran was unable to feel any vibration in the lower extremities.  Motor strength was normal with minimal atrophy of the interossei muscle.  

The Veteran underwent another VA examination in January 2017.  The examiner noted diagnoses for bilateral diabetic peripheral neuropathy.  The examiner noted the December 2014 private neurological evaluation and found that the current level of neuropathy symptoms were consistent with that prior evaluation.  The examiner further found the Veteran's current peripheral nerve symptoms manifested by moderate constant pain, no intermittent pain, severe paresthesia and severe numbness.  Muscle strength testing for the lower extremities was normal.  A reflex examination was 1+ for the bilateral knee and absent for the bilateral ankle.  A sensory examination was normal for the upper anterior thigh, thigh and knee, and decreased in the lower leg/ankle and feet/toes.  The Veteran's gait was normal.  The examiner determined that the sciatic nerve was manifested by moderately severe incomplete paralysis bilaterally.  Additionally, the examiner determined that the femoral nerve was manifested by mild incomplete paralysis bilaterally.  

Lastly, private medical records dating from December 2016 through September 2017 all noted the following associated symptoms: extremity pain and numbness and normal sensory and motor findings.  The records also noted the absence of neurological symptoms of fainting, focal neurological symptoms, numbness and weakness.  The lower extremities were also noted as absent for ulcers, impaired healing and recurrent candidiasis.

The Board will first address the period on appeal prior to December 14, 2014.  After a review of the evidence of record, the Board finds that a rating in excess of 10 percent disabling prior to December 14, 2014 for right or left lower extremity sciatic neuropathy is not warranted.  

The Board notes that the evidence of record during this period on appeal includes September 2012 and October 2013 VA examination reports.  The Board finds that these reports do not suggest that more than a 10 percent rating is warranted for bilateral sciatic nerve impairment.  Specifically, both VA examiners determined that the sciatic nerve affecting the BLE was found manifested by no more than mild incomplete paralysis.   These determinations were based on lay statements of a moderate constant burning sensation (September 2012 VA Examination) and mild numbness (October 2013 VA Examination).  Additionally, the record shows that during both the September 2012 and October 2013 VA examinations, the Veteran denied symptoms of constant pain.  Moreover, while the Veteran reported symptoms of bilateral intermittent pain and moderate paresthesia and/or dysesthesias during the September 2012 examination, he denied such symptoms during the October 2013 VA examination.  Importantly, both the September 2012 and October 2013 neurological examination found no more than decreased sensation for light touch/monofilament and vibration.  Additionally, no muscle atrophy was found during either examination.  

Therefore, based upon the examination findings during this period on appeal, as well as findings made by both the September 2012 and October 2013 VA examiners who determined that the bilateral sciatic nerve conditions were manifested by mild incomplete paralysis, the Board finds that a rating in excess of 10 percent disabling is not warranted prior to December 14, 2014.

The Board recognizes the Veteran's November 2013 notice of disagreement in which he asserted that his VA examination was inadequate as the examination was not thorough.  Specifically, the Veteran asserted that the examiner did not look at his feet and all he did was "tap me on the knees with a hammer."  Initially, the Board notes that the Veteran did not specify whether he was referring to the September 2012 or October 2013 VA examination.  In any event, a review of both examination reports show the examiner conducted a thorough examination including sensory, reflex and muscle examinations of the BLE, including findings for the bilateral thigh, knee, lower leg, ankle and feet.  Additionally, both examination reports include the Veteran's lay statements as to his current symptomatology.  The Board further notes that the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  

The Board lastly notes that there is no indication that the veteran has any expertise on evaluating how a medical examination should be conducted.  

As such, the Board finds that both VA examinations are adequate to adjudicate the issues on appeal.   

The Board will now address the period on appeal as of December 14, 2014.  

The Board notes that the first relevant medical record of evidence following the October 2013 VA examination is a December 14, 2014 private EMG study which evidenced numbness involving the bilateral foot and ankle.  The physician also noted decreased pinprick sensation and a significant decrease to vibratory sense in the BLE and noted the Veteran was unable to feel any vibration.  The Veteran also underwent another VA examination in January 2017.  Based upon the results obtained during the January 2017 examination and a review of the claims file, the VA examiner concluded that the sciatic nerve affecting the BLE was manifested by moderately severe incomplete paralysis.  The examiner further determined that the current symptoms were consistent with the findings provided in the prior December 2014 private medical record.  Accordingly, the VA examiner pointed to an earlier date that such worsening conditions had been shown to be manifested.

Based on a review of the evidence of record, the Board finds that a rating in excess of 40 percent disabling, as of December 14, 2014, is not warranted.  Specifically, the Veteran's BLE has not been shown to be manifested by marked muscular atrophy.  Absent evidence of marked muscular atrophy, a higher 60 percent rating is not warranted.

Turning to the peripheral neuropathy affecting the bilateral lower extremity femoral nerve, the RO awarded separate 10 percent ratings for the femoral nerve disorders affecting each leg, as of January 18, 2012.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The medical evidence on file does not attribute any of the right and left lower extremity symptoms to one nerve versus the other.  As Diagnostic Code 8520 ultimately provides a higher maximum rating that Diagnostic Code 8526, the Board finds that the Veteran's peripheral neuropathy of the lower extremities should remain rated under DC 8520.  38 C.F.R. § 4.124a.  There simply is no basis in the record to distinguish the manifestations of the sciatic neuropathy from that of the femoral neuropathy.  The Board accordingly attributes the lower extremity nerve symptoms shown in the record to the sciatic nerve impairment.  The Board notes that there is caselaw specifying that if symptoms of a nonservice-connected disorder can not be distinguished from those of a service-connected disorder, VA must attribute those symptoms to the service-connected disorder. Such caselaw does not extend to the situation where overlapping symptoms of two service-connected disorders require VA to first attribute all the symptoms to one disorder, and then to attribute the same symptoms to the other disorder.  That would violate the rule against pyramiding.  Rather, the appropriate method in such cases is to attribute the nondistinguishable symptoms to the nerve disorder which would result in the higher disability rating.  In this case, that nerve disorder is the sciatic nerve.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected BLE peripheral neuropathy and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's reports of symptoms have been considered; including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected BLE peripheral neuropathy.  As such, the Board relies upon the competent medical evidence with regard to the specialized evaluation of symptom severity and details of clinical features of the service-connected BLE peripheral neuropathy.

Lastly, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a rating in excess of 10 percent for BLE peripheral neuropathy of the sciatic nerve prior to December 14, 2014 is not warranted.  Additionally, since December 14, 2014, the Board finds that a rating in excess of 40 percent is not warranted for bilateral sciatic nerve peripheral neuropathy.  Lastly, increased ratings above 10 percent the right or left lower extremity femoral peripheral neuropathy are not warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.124a (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for right peripheral neuropathy of the sciatic nerve prior to December 14, 2014, is denied.

Entitlement to a rating in excess of 10 percent for left peripheral neuropathy of the sciatic nerve prior to December 14, 2014, is denied.

Entitlement to a rating in excess of 40 percent for right peripheral neuropathy of the sciatic nerve as of December 14, 2014, is denied.

Entitlement to a rating in excess of 40 percent for left peripheral neuropathy of the sciatic nerve as of December 14, 2014, is denied.

Entitlement to a rating in excess of 10 percent for right peripheral neuropathy of the femoral nerve is denied.

Entitlement to a rating in excess of 10 percent for left peripheral neuropathy of the femoral nerve is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


